 534DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT discourage membership in, or activities on behalf of,INTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS' OF AMERICA, CIO,and its AMALGAMATED LOCAL 842,or in anyother labor organization, by discriminating in regard to hire or tenure ofemployment or any term or condition of employment.WE WILL NOT interfere with, restrain, or coerce our employees in theexercise of their right to self-organization, to form labor organizations,.tojoin or assist any labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protection, or torefrain from any or all such activities except to the extent that such rightmay be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) of theAct. "WE WILL offer to the following named employees immediate andfull rein-statement to their former or substantially equivalent positions without preju-dice to any seniority or other rights and privileges enjoyed and make themwhole for any loss of pay suffered as a result of the discriminationagainstthem :HaroldN. AycothHoward I. BitnerLeo Bober(BerkeleyR. C. DouglasCharles W. FraleyMarvin GayLaurel J. GriffithRay HollandJesse A. IngramSprings)John T. IngramChester C. JonesJames E. KlineThomasB. KunklemanGeorge A. KyneOliverW. MowenDavid A. MyersJosephP. RogersSamuelJ.RowlandDated --------------------VIOTOR PRODUCTSCORPORATION,Employer.By ----------------------------------(Representative)(Title)This notice mint remain posted for 60 days from the date hereof, and must notbe altered, defaced, or covered by any other material.CHARMANSERVICECORPORATIONandFRANCIS X.FLORIO.CaseNo.2-CA-941. June 6,1952Decision and OrderOn December 6, 1951 Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake affirmative action, as set forth in the copy of the IntermediateReport attached hereto.Thereafter, the Respondent filed exceptionsto the Intermediate Report.99 NLRB No. 95. CHARMAN SERVICE CORPORATION535The Board 1 has reviewed the rulings of the Trial Examiner andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Intermediate Report, theexceptions, and the entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner.OrderUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Charman Service Corpora-tion,New York, New Yerk, and its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in any labor organization of itsemployees by discriminatorily discharging employees or denyingthem reinstatement or reemployment, or by discriminating in anyother manner in regard to their hire or tenure of employment or anyterm or condition of employment.(h) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activi-ties for the purposes of collective bargaining or other mutual. aid orprotection, or to refrain from any and all such activities, except tothe extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Francis X. Florio immediate and full reinstatement tohis former or a substantially equivalent position without prejudice tohis seniority or other rights and privileges and make him whole inthe manner set forth in the section of the Intermediate Report entitled"The Remedy."(b)Upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security paymentrecords, time cards, personnel records and reports, and all other recordsnecessary to analyze the amount of back pay due.(c)Post at its garages and/or dispatching offices where employeesare normally dispatched for work copies of the notice attached to the'Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Members Houston, Murdock, and Peterson]. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDIntermediate Report marked "Appendix A." 2Copies of such notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by the Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, in con-spicuous places, including all places where notices to employees arecustomarily posted, and maintained by it for sixty (60) consecutivedays thereafter.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director in writing within ten (10) daysfrom the date of this Order, what steps,the Respondent has taken tocomply herewith.Intermediate ReportSTATEMENT OF THE CASEA charge having been duly filed by Francis X. Florio, a complaint and noticeof hearing thereon having been issued and served by the General Counsel, andan answer having been filed by the Respondent, Charman Service Corporation,a hearing upon due notice was held at New York City before Arthur Leff, theundersigned duly designated Trial Examiner, on September 17, 19, 20, and 21,1951.The complaint alleged in substance, and the answer denied, that theRespondent engaged in unfair labor practices affecting commerce within themeaning of Section 8 (a) (1) and (3) and Section 2 (6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act, by discharging FrancisX. Florio on or about April 11, 1949, and refusing thereafter to reinstate or re-employ him because of his union membership and his participation in a strike.The Respondent was represented at the hearing by counsel and was afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introduceevidence on the issues, to argue orally upon the record, and to file briefs and pro-posed findings and conclusions.At the conclusion of the hearing, decision wasreserved on a motion of the Respondent to dismiss the complaint for insufficiencyof proof. ' That motion is now disposed of in accordance with the findings of factand conclusions of law made below.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a New York corporation with its principal office and placeof business in New York City where it is engaged in the operation of a fleet of10 taxicabs and employs approximately 30 employees.Annually, the Respondentpurchases or leases taxicabs, tires, and other materials, having a value in excessof $15,000, which are shipped to the Respondent's New York garage from pointsoutside the State of New York. In addition, the Respondent annually purchasesor leases, from suppliers located in the State of New York, tires, taxicab parts,2This notice,however,shall be, and it hereby is, amended by striking from the firstparagraph thereof the words "The Recommendations of a Trial Examiner"and substitut-ing in lieu thereof the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcingan Order." CHARMAN SERVICE CORPORATION537gasoline,oil, and othermaterials,valued inexcess of$50,000,all of which areshippedto-the Respondent's New York State suppliers from points outside theState of New York. The Respondent's annual revenue from the transportationof passengersis in excess of $130;000.Of this revenue, more than 6 percentis derived from the transportation of passengers to and from New York terminalsof interstate railroads, ferries, bus lines, airlines, steamship lines, and othercommon carriers engaged in the transportation of passengers between suchterminals located within the State of New York and States of the United Statesother than the State of New York and foreign countries.On these facts I findthat the Respondent's operations are an essential link in the serviceperformedby the afore-mentioned instrumentalities of commerce.SeeSkyview Transporta-tionCo, 92 NLRB 1664. It is not disputed by the Respondent, and it is found,that the Respondent is engaged in commerce within the meaning of the Act,and that it will effectuate the policies of the Act to assert jurisdiction in thiscase.II.THE LABORORGANIZATION INVOLVEDTaxi Workers Organizing Committee, United Mine Workers of America, other-wise known as United Construction Workers affiliated with the United MineWorkers of America, Local 35, herein referred to as the Union, is a labororgani-zation within the meaning of the Act.III.THE UNFAIR LABORPRACTICESA. The issueThere is a single issue in this case.Francis X. Florio, an employee of theRespondent, participated along with others in a city-wide strike against taxicaboperators, extending from April 1 to April 8, 1949.When he reported for workafter the strike, on April 11, 1949, the Respondent notified him that he had beendischarged and refused him reinstatement or reemployment.The complaintalleges, and the Respondent denies, that Florio was illegally discriminated againstbecause of his union membership and strike activities.B. Florio's background of union activity and the condition on which he wasemployedBefore entering the Respondent's employ Florio had long been identifiedwith union organizational work among taxicab drivers in New York City.In 1937 he was one of the volunteer organizers for the CIO Taxi WorkersOrganizing Committee.Later that year, after the CIO had assigned that labororganization to the jurisdiction of Local 100 of the Transport Workers Union,Florio was elected to the Local's executive board.During the next 2 yearshe served Local 100 as a full-time paid organizer and business representativewith regard to matters affecting employees of the Parmelee System. Aboutthe beginning of 1940, Florio quit Local 100, operated his own cab for some 6months, and then left the industry entirely for a period of 2 years, returningas anemployee in 1942. In 1943 he was again elected to the executive boardof the Taxi Division of Local 100. In 1945, after the Taxi Division was granteda separate charter by the Transport Workers Union and became known asLocal 150, Florio was elected president of Local 150.Thereafter he continued inthat office until 1947, when, following the merger of Local 150 with a numberof independent labor organizations, a new local-called Local 300-was charteredby the Transport Workers Union.Florio was elected first vice president of Local300.After an existence of only about 8 months, the charter of Local 300 was 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithdrawn.At the same time Local 150 was reconstituted with its old setof officers, including Florio as president.Despite its formal, revival, however,Local 150 neveragainfunctionedas anactive labor organization.Florio's history as an organizer and union official in the taxicab field wasadmittedly known to the Respondent.Until her temporary retirement from thetaxicab industry in July 1942, Frances C. Lang, the Respondent's president andprincipal stockholder, had been one of the leading industry figures.Herselfthen the owner and operator of a large fleet of some 140 taxicabs, Mrs. Langfor some 5 years before her retirement had served as chairman of the boardof the Radio Fleet Owners Association.The Association represented operatorsof approximately 1,900 taxicabs in matters of common interest to them, includingthose pertaining to labor relations.By virtue of Mrs. Lang's position in theindustry, her attention had been drawn to Florio's organizational activities.Florio was hired by the Respondent in March 1948, some months after Local150 had become a passive organization.He was interviewed for the job byMurray A. Lang, husband of Frances, and the Respondent's general manager.Lang informed Florio at the time that he would let Florio have the job, eventhough he knew Florio's historyas a unionorganizer, but only on the conditionthat Florio would refrain from further union activities while in theRespondent'semploy.Florio, who was then badlyin need ofwork,offered no resistence tothis condition'C. The capacity in which Floriowas employedLike others in the taxicab industry, the Respondent has 3 classifications ofemployees.There is, first, thesteady driver,who normally works 5 or 6 daysa week and who regularly is assigned to the same taxicab unless it is unavailablebecause of repairs.There is, then, thesteady extra,who works either on apart-time or on a full-time basis, filling in for the steady drivers on their stag-gered days off. The steady extra is distinguished from the steady driver inthat he is not regularly assigned to the same cab, but, like the steady driver,is obliged to report on given days and in return is given an advance commitmentfor work on such days. And, finally, there is theextra extra,also known asthe floating extra.He is a casual employee who is given work only when theothers are unavailable, who reports at his pleasure and takes his chances, neithergiving nor receiving an advance work commitment.All drivers, however classi-fied, are compensated in the same manner and at the same rate, on a commis-sion basis under which they retain each day 421/2 percent of their gross receiptsless an appropriate adjustment for withholding taxes and the like.A 10-caboperation with 2 shifts, such as the Respondent's, normally will employ 20steady drivers, 1 for each car on each shift, and about 7 or 8 steady extras.Florio was employed on the Respondent's night shift as a steady driver witha regular car assignment.D. Florio's union activities after his employment by the Respondent; the strikeFor some months after his employment by the Respondent, Florio did nothimself participate in active organizational work in the taxicab field.He con-tinued, however, to maintain an interest in organizational developments,occa.-1The findings made in this paragraph are based upon Florio's credited testimony.Lang's version was different.According to him, it was Florio who volunteered informa-tion concerning his past union activities,and Florio who first propo'ed that the Respond-ent hire him on the condition mentioned.From, my observation of Florio while testify-ing and on the basis of his history, I find it difficult to believe that he would have beenthe one initially to propose a hiring arrangement in the nature of a "yellow-dog contract." CHARMAN SERVICE CORPORATION539sionally meeting with individuals and groups who shared his interest. In August1948, after a conference with the leaders of the Taxi Workers Organizing Com-mittee of the United Mine Workers (herein called the Union), which in themeantime had made its appearance on the scene, Florio joined that organization,bringing with him what remained of the membership of Local 150 of the TransportWorkers Union.At that time Florio was placed on the Union's advisory com-mittee, a capacity in which he continued to serve until the end of the strike.Thereafter Florio participated actively in organizational work, not confined toemployees of his own employer, but extending generally to the city-widecampaign.Florio's interest in the Union was no secret to the Respondent. On one occa-sionin October 1948 Mrs. Lang accused Florio of attending union meetingsduring times when he should have been working, an accusation which, Floriosays, had no basis in fact, although he did not bother to deny it at the time. TheRespondent, however, continued Florio in its employ, notwithstanding the condi-tion upon which he had been hired.By March 1949, the Union's city-wide organizational campaign had reacheda stage where the Union was ready for a test of strength. On March 14, 1949,itwrote New York City taxicab operators, including the Respondent, that it hadbeen designated the city-wide collective bargaining representative for taxidrivers, and that it was prepared to commence contract negotiations at a stated,time and place.The Respondent did not answer the Union's bargaining demand.Instead, it forwarded to each of its employees a form letter that had been draftedby an employers' association.The letter spoke disparagingly of the "LewisUnion" as one that had no place in and could only bring hardship upon thetaxicab industry; stated that the Union had refused to establish its representa-tion claim through a Labor Board election ; and expressed a determination tocontinue operations "and not sit down with the Union because of a strike, nomatter how long it takes."Unable to obtain recognition from the taxicab oper-ators,the Union called a general strike among all taxicab drivers in New YorkCity.The strike began on April 1 and was officially terminated at 4 p. in. on April 8ending ina total defeat for the Union.During the first several days of thestrike, the Respondent's operations were completely shut down.Although theRespondent succeeded in getting some of its equipment on the streets in thelatterhalf of the strike, it was not until April 8 that the full operation of itsfleeton both shifts was restored.More than an active participant, Florio assumed a leadership role in the strike.When the strike began, he helped set up a picket line about the garage wherethe Respondent's cabs were housed.His activities, otherwise, extended beyondthe Respondent's operations.As a general representative of the Union, hetraveled throughout the city checking up on the effectiveness of the strike. Inaddition,as oneof the strike leaders, he participated in meetings called by themayorof the City of New Yorkin aneffort to effect a strike settlement.TheRespondent's knowledge of Florio's position as more than a rank-and-file strikeris reflected by the fact that on his only visit to the Respondent's garage afterthe picket line was set up, Florio was greeted by Nathan Hemley, the Respondent'sdispatcherand a supervisory employee, with the words, "Hello, Union delegate." 2D. The teatim.ony of Henry WeinIn March and April 1949, Henry Wein was employed as a driver by one of thetaxicab companies sharing the garage used by the Respondent. It was a practice2According to Florio's testimony,which is credited although denied by Hemley. 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDofWein, along with other employees, to prepare his records relating to his day'sreceipts in a garage office which was also used by the Respondent as a dispatch-ing booth.Wein had joined the strike when it began, but had returned towork a few days before its termination.Wein testified that on one occasion toward the end of the strike, while hewas in the office preparing his records, there were also present Lang, Mrs. Lang,and Hemley, who were engaging in a discussion concerning who should and shouldnot be given cars. In the course of the discussion Wein overheard either Langof Hemley ask, "How about Florio?", and Mrs. Lang reply, "Oh, no, no, get ridof him.He is a good union man."Wein's testimony was specifically denied by Lang and Mrs. Lang, and gen-erally by Hemley who testified that he had never received any instructions fromMrs. Lang with regard to Florio. On direct examination Mrs. Lang testifiedthat during the strike she had not been at the garage more than once ; that shenever had any conversation with her husband and Hemley in the dispatch booth ;and that whatever business she had at the garage was invariably carried on ather private office elsewhere in the plant.However on cross-examination shecontradicted herself and agreed that during the strike she might have been in thedispatch office speaking to Hemley and Lang. She also then admitted that sheknew Wein, having seen him at the garage.And when asked by the GeneralCounsel under what circumstances she had seen him, she replied, "I saw Mr.Wein in the garage that day you are speaking of."Lang, when examined onthis point, admitted that on the afternoon the strike was settled he, Hemley,and Mrs. Lang had had a conversation at the place described by Wein.In resolving this conflict, I have taken into account that we have here theword of one against three. But credibility conflicts are not properly to beresolved merely on a quantitative basis ; for the qualitative factor is at leastas important, and often more so. In this case, I was impressed by Wein as awitness.He was not himself interested in the outcome of the case, and althoughhe knew Florio casually, does not appear ever to have been too close to him.Histestimony was given in a forthright manner and remained unshaken undervigorous cross-examination by able counsel for the Respondent.On the otherhand, both Lang and Mrs Lang were interested witnesses. In certain respecttheir testimony was mutually contradictory, and that of Mrs. Lang was attimes self-contradictory, leaving the impression that they had something toconceal.Hemley, it is true, was also a disinterested witness at the time ofthe bearing.But much of his over-all testimony was evasive, self-contradictory,inconsistent with clearly established record facts and documentary evidence,and marked by evident hostility toward Florio.As a witness, he did not invitecredence.On all the evidence I credit Wein and find that Mrs. Lang on theoccasion in question made the remarks concerning Florio, substantially asattributed to her by Wein.F. The discharge of Florio and the Respondent's failure and refusal to reinstatehimFlorio's strike activities continued through Thursday, April 7, the day beforethe strike ended.By then, a substantial number of taxicabs were already rollingon the city streets, and it was becoming increasingly more apparent that thestrike was crumbling.Nevertheless, at union meetings held that night, attendedby Florio, it was voted to continue the strike.Upon arriving home late Thursday night; Florio found his wife had left thecity to visit her elderly mother who was then criticallyill at her home inRosendale, New York, about 80 or 90 miles distant from New York City. The CHARMAN SERVICE CORPORATION541next day at about 1 p. in., Florio left New York City by bus to join his wifeat her mother's home and, incidentally, also to visit certain nearby propertywhich he owned. It had been Florio's custom in the past to absent himselffrom work on occasional week ends to visit his country property.The Re-spondent had never objected to this, and during the preceding summer hadconsented to an arrangement under which Florio could spend approximatelyevery other week end at his country place.When Florio left the city, no official determination had yet been made toterminate the strike-at least Florio knew of none. The strike was actuallyterminated 3 hours later.Florio first learned the strike had been called offon Saturday night, April 9, when his attention was drawn to a newspaperstory reporting that fact.Florio did nothing that night, but the next morning,Sunday, April 10, at about noon, he wired Lang that he would report Monday,April 11, for work on the night shift.Several hours before the start of the night shift on April 11, Florio receiveda telephone call at his New York City home from Hemley, the Respondent'sdispatcher.Hemley told him not to report for work, explaining that his regularcar had been assigned to another driver and he was no longer employed.Ques-tioning Hemley's authority to discharge him, Florio said he would come downto the garage anyway to see Lang who had hired him. Upon his arrival at thegarage before the start of the night shift, Florio spoke to Lang who assertedhe had no control over the situation as he had been superseded by Hemley inhis authority to hire and fire drivers.Florio again spoke to Hemley, askingwhy he had been fired.Hemley said he could not keep a cab open for 11 dayswaiting for Florio to return to work.Florio took issue with that as the realreason, pointing out that in the past the Respondent had never objected to hisabsences from work to visit his country place.Hemley then said he had hadFlorio slated for discharge anyway because of his work, giving a number ofreasons, none of which, however, are now relied upon by the Respondent'Addressing himself to Lang, Florio charged he was really being dischargedbecause he had violated the condition on which he had been hired, not toengage in union activities.Lang remained silent, but Hemley replied thatFlorio was actually being fired because there was no job open for him. Floriooffered to take any car out, and even to work on a part-time basis, but Hemleysimply reiterated the Respondent had no job for him.G. The Respondent's asserted reasonsfor discharging FlorioAt the hearing Mrs. Lang, the Respondent's president, and Lang, its generalmanager, testified they had nothing to do with Florio's discharge ; that thedecision to effect it was entirely Hemley's.All he knew about it, testified Lang,was what Hemley told him, and what Hemley told him was that he did notreinstate Florio because Florio had been replaced before his return.Hemley'stestimony was vacillating and not always consistent.He testified initially thatFlorio had been let go because he had been replaced on his regular car assign-ment by another steady driver, Bienerman.Later in his examination he addedadditional reasons, asserting among others, that Florio had not shown goodresults as a driver; that Florio had not properly respected him as a boss; andthat Florio by his failure to call in during and immediately after the strike hads At the hearing, Hemley denied stating to Florio that he was slated to be fired, andasserted that Florio would have been reinstated had he returned to work on Friday orSaturday.As noted, Hemley was an unreliable witness, and to the extent his testimonyconflicts with Florio's, that of Florio's is credited. 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisclosed an intentionto quit his job, leading Hemley to "beat him to the punch`by firing him first.These additional asserted reasons, however, were discardedby Hemley himself before the close of his testimony.Pinned down, he revertedto his original position, that Florio was not taken back because he had beenreplaced when he failed to appear for work within a day or two after the strike."That," he testified, "was the definite reason.That was the only reason I had."Itwas "definitely" fair to assume, he added, that Florio would have been re-turned to his job had he called in before he was replaced by Bienerman.H. Analysis of the Respondent's defense; conclusionsAs Florio was an economic striker, the Respondent was, of course, entitledto replace him while he was out on strike, or, for that matter, at any time beforehe applied for reinstatement.And if replaced by a bona fide permanent replace-ment, Florio would have no right to his job on his return, so that a refusal ofthe Respondent to discharge the replacement to make room for him would nothave constituted an unfair labor practice.The question here, however, is notone of law, but one of fact. The General Counsel argues that Florio was notreplaced in fact, and in that respect I think the record fully supports his position.The Respondent's dispatch sheets show that Bienerman did become a steadydriver on the cab which before the strike had been regularly assigned to Florio.But they also show that Bienerman did not enter on his duties as such until thenight shift of April 11,1949-afterFlorio was notified of his discharge.Onoccasions prior to the strike Bienerman had worked for the Respondent as anextra ; but after the strike began he did not work for the Respondent at all untilApril 11.Although not disputing that Bienerman began work as a steady driverafter Florio's request for reinstatement, the Respondent contended that beforethat time it had already committed itself to assign Florio's old car toBienerman.To support that contention, the Respondent relied entirely upon the testimonyof Hemley.Hemley testified that on April 8 or 9-his testimony shifted asto the precise date-Bienerman called on him for work and, having no car toassign at the time, he told Bienerman to report on Monday, April 11,promisingto assign him then to a regular car as a steady driverifthe steady driver for-merly assigned to the car should fail to report.According to Hemley, at thetime he made this promise he believed that Florio would not return to work,leaving his car open for assignment to a steady driver. Asked specificallywhether his promise to Bienerman of a regular car assignment was made "con-ditional upon Florio not showing up," Hemley answered, "That is right."Accepting Hemley's testimony at face value, it is clear that Bienerman's em-ployment as a permanent replacement followed rather than preceded Florio'sapplication for reinstatement.As has been shown, Bienerman was not actu-ally assigned to Florio's former car until the start of the night shift on April 11.Before that assignment was made, Florio had (a) wired the Respondent (theday before) that he was reporting for work on that shift; (b) been advised byHemley (earlier that afternoon) that he had been discharged ; and (c) reportedat the Respondent's garage ready for work. There is no validity to the Re-spondent's argument that the earlier "commitment" to Bienerman had the oper-ative- force of a replacement.For the "commitment" made was clearly aconditional one, subject to defeasance if Florio reported for work-as in facthe did-on or before April 11.The record not only refutes the Respondent's contention thatFlorio before hisdischarge had already been permanently replaced as a steadydriver on his par-,ticular cab assignment, it also establishes that on April 11, andfor some time,thereafter, the Respondent had openings for steady drivers on othercabs in its CHARMAN SERVICE CORPORATION543fleet.Thus, Hemley at one point of his cross-examinationconceded,and theRespondent's dispatch sheets show, that for some time after the strike the Re-spondent had no steady drivers on its day shift for threeof its cabsand, untilsteady drivers were eventually obtained-after April 11-followed the practice ofassigning these cabs to the first extras that came along.On the night shift-even accepting Hemley's questionable identification of those considered to besteady drivers-it appears that only two or perhaps three steady drivers reportedfor work on Friday, April 8, six on Saturday, April 9, three on Sunday, April 10,and six (including Bienerman) on April 11.4Under cross-examination, Hemleyadmitted that on April 11, and for a substantial period thereafter, he had fourcabs open on the night shift, to which no steady drivers were assigned. Itappears, in part from Hemley's testimony and in part from the dispatch sheets,that until these open cabs were eventually filled with steady drivers, theRespondent manned them not only with steady extras but also with floating extras.Although defending principally upon the ground that Florio had been replacedand his job was no longer open, the Respondent also argues that Florio's failureto report to work for 3 days after the end of the strike provided a legitimate basisfor his discharge.Whether Florio's 3-day delay in reporting-taking into consideration that hefirst learned of the end of the strike on the evening of April 9 and could notpossibly have reported until Sunday, April 10, at the earliest-might under anycircumstances be said to be so unreasonable, as to warrant the Respondent indepriving him of the reinstatement rights normally safeguarded to a returningunreplaced economic striker, is a question that is unnecessary for me here todecide.For I am convinced on this record that the Respondent did not in factdischarge him for that reason.My conviction in that regard is derived fromthe following :To begin with, the controlling reason given Florio at the time of his dischargewas not that he had been absent without proper excuse, but that he had beenreplaced during his absence leaving no job open for him.Thatreason,demon-strated to be false, was also the one Hemley eventually stated at the hearing was"the definite reason . . . the only reason [he] had."And while it is true thatHemley adverted in his conversation with Florio to Florio's 11 days' absence, ashe did also in substance at one point of his testimony, it would appear from Hem-ley's own phrasing that it was not alone the 3 days' post-strike absence that in-fluenced his judgment, but that absence superimposed upon Florio's 8 days'absence during the strike-an absence the law protects.Moreover, the recordreveals the Respondent normally pursued no rigid policy with regard to absentee-ism among steady drivers.Reference to the Respondent's dispatch records showsmany instances of absences by steady drivers for periods longer than Florio's.Mrs. Lang testified that normally she would not hold it against a driver if hefailed to report to work because of illness in his family.And Hemleytestifiedthat, while he expected drivers to get in touch with him if they were unable toreport for work, he would not regard a failure to do so as a dischargeable offenseif there were extenuating circumstances.Hemley testified further that it wasnot uncommon for steady drivers to fail to report in on Sunday-indeed therecord shows that on Sunday, April 10, a number of them did not-and all thathe required in these circumstances was that the driver notifyhim inadvance.Bearing in mind that the Respondent in the past had consented to week-endabsences of Florio while visiting his country property ; that his absence on thisoccasion was attributable largely to illness in his family ; that there were extenu-' One of the extras to whom Hemley assigned a car on April 11,the day Florio reportedfor work, was a driver named Cohen.Hemley testified that he considered Cohen an unre-,liable driver whom he would avoid sending out if he had some one else available. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDating circumstances explaining Florio's failure to report for work or to com-municate with the Respondent prior to the start of the Saturday night shift ; andthat Florio did give the Respondent advance notice that he would not report onSunday-and considering also that the Respondent was then faced with a short-age of steady drivers-I do not believe the Respondent would have dischargedFlorio simply on the basis of his 3 days' absence, were it not for Florio's par-ticipation in the strike immediately preceding that absence.My conclusion inthat respect is both confirmed and fortified by Wien's credited testimony, advertedto above, reflecting that the Respondent had determined to rid himself of Floriobecause of his union activities before it was even in a position to know he wouldfail to report for work immediately after the strike.Appraised in its relationship to the other events narrated above, and in thelight of the Respondent's failure to present a plausible explanation on any legiti-mate basis, the Respondent's discharge of Florio and its failure to reinstate orreemploy after the strike, though he had not been replaced, is rationally open tobut a single interpretation-that it was motivated by the Respondent's resent-ment against Florio and effected as a reprisal measure against him because of hisprominent role in the recently ended strike which had caused the Respondentfinancial loss.Upon the record as a whole, I am convinced, and I find, that theRespondent discharged Florio on April 11, 1949, and on and after that datedenied him reinstatement or reemployment, because of his union and strikeactivities.By such conduct, I further find, the Respondent discriminated inrespect to Florio's hire and tenure of employment, thereby discouraging member-ship in the Union and in labor organization generally, and interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, I shall recommend that it cease and desist therefrom and take certainaffirmative action in order to effectuate the policies of the Act.I shall recommend that the Respondent offer to Francis X. Florio immediateand full reinstatement to his former or a substantially equivalent position ° with-out prejudice to his seniority or other rights and privileges and make him wholefor any loss of pay suffered by him as a result of the discrimination, by paymentto him of a sum of money equal to the amount he would have earned from April11, 1949, the date of his discriminatory discharge, to the date of the offer ofreinstatement less his net earnings 9 to be computed on a quarterly basis in themanner established by the Board in F.W. Woolworth Company,90 NLRB 289,291-294.Earnings in one particular quarter shall have no effect upon the back-pay liability for any other such period.As it appears that Florio while in the5 The Chase National Bank of the City of NewYork,Han Juan,Puerto Rico Branch,65NLRB 827.6Crossett Lumber Company,8 NLRB 440,447-498,Republic Steel Corporation v. N. L.R. B.,311 U. S. 7. CHARMAN SERVICE CORPORATION545employ of the Respondent received, in the course of his employment, tips fromtaxicab passengers as a regular part of his earnings, it is recommended thatsuch tips be computed in determining the amount he would have earned. It willalso be recommended that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the checking of back pay due.As the unfair labor practice committed by the respondent was of a characterstriking at the roots of employee rights safeguarded by the Act and discloses apropensity on the part of the Respondent to continue, although not necessarilyby the same means, to defeat self-organization of its employees, it will also berecommended that the Respondent cease and desist from infringing in anymanner upon the employee rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following :CONCLUSIONS OF LAW1.By discriminating in regard to the hire and tenure of employment of FrancisFlorio, thereby discouraging membership in labor organizations and thereby alsointerfering with, coercing, and restraining employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8 (a) (3) and 8 (a) (1)of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]Appendix ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in any labor organization by discrimi-natorily discharging employees or denying them reinstatement or reemploy-ment, or by discriminating in any other manner in regard to their hire ortenure of employment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labororganizations, to join or assist any labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities, except tothe extent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the Act.WE WILL OFFER Francis X. Florio immediate and full reinstatement to hisformer or substantially similar position without prejudice to his seniorityand other rights and privileges and make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free 'to become, remain, or refrain from becoming orremaining members of any labor organization, except as that right may beaffected by an agreement requiring membership in a labor organization as a 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDcondition of employment,as authorized in Section 8 (a) (3) of the Act.Wewill not discriminate in regard to the hire or tenure of employment or anyterm or condition of employment against any employee because of membershipin or activity on behalf of any labor organization.CHARMANSERVICE COBPORATION,Employer.Dated ------------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof and mustnot be altered, defaced, or covered by any othermaterial.SUNBEAM CORPORATIONand,INTERNATIONAL UNION OF ELECTRICAL,RADIO AND MACHINE WORKERS, CIOSUNBEAMCORPORATIONandUNITED ELECTRICAL,RADIO AND MACHINEWORKERS OFAMERICA.Cases Nos. 13-CA-637 and 13-CA-653.June 6, 1950Decisionand OrderOn April 27, 1951, Trial Examiner Eugene E. Dixon issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal ofthese allegations.Thereafter, the Respondent and the GeneralCounsel filed exceptions to the Intermediate Report and briefs.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations, only insofar as they are consistentwith our findings, conclusions, and order hereinafter set forth.1.The Trial Examiner found that the Respondent violated Section8 (a) (1) and (5) of the Act by failing and refusing to bargain withthe UE, which had been certified by the Board as the exclusive collec-tive bargaining representative of its employees in an appropriate unit,and by entering into a "members only" collective bargaining agreementwith the TAM on August 21, 1950. In view of the Board's recent Sup-plemental Decision and Order' setting aside our certification of the1SunbeamCorporation,98 NLRB 525.99 NLRB No. 89